Citation Nr: 0311114	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-14 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran had active duty from February 8, 1984, to June 5, 
1984, and received what was characterized as an 
administrative separation.  In an October 1985 Administrative 
Decision, the RO determined that the discharge was considered 
to be under conditions other than dishonorable and did not 
constitute a bar to VA benefits.  

The Regional Office (RO) originally denied the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder in October 1985.  He timely appealed the 
decision and the Board of Veterans' Appeals (Board), in a 
September 1987 decision, denied the claim.  

The veteran filed an application in October 1987 to reopen 
his claim for entitlement to service connection for an 
acquired psychiatric disorder.  The RO denied the claim in 
December 1987, which the veteran timely appealed.  In a 
September 1990 decision, the Board found that its September 
1987 was final and a new factual basis warranting allowance 
of service connection for an acquired psychiatric disorder 
had not been established.  

In October 1990, VA received the veteran's application to 
reopen his claim for entitlement to service connection for an 
acquired psychiatric disorder, which the RO denied in 
September 1991.  The veteran timely appealed the decision.  
During the pendency of the appeal, he presented personal 
testimony at a hearing held before a hearing officer in March 
1992.  In July 1992, the hearing officer found that new and 
material evidence had been submitted to warrant reopening the 
claim.  

This matter comes before the Board on appeal from a September 
1992 rating decision by the RO in San Juan, Puerto Rico, 
which reopened and denied the claim on the merits following 
de novo review.  

In April 1995, the Board, pursuant to 38 U.S.C.A. § 7104(a) 
(West 1991), determined that it had jurisdiction to proceed 
by assessing the question of whether the veteran had 
presented new and material evidence sufficient to reopen his 
claim of service connection for an acquired psychiatric 
disorder; because by doing so went to the Board's 
jurisdiction to reach the underlying claim and adjudicating 
it de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Marsh v. West, 11 Vet. App. 468, 471 (1998); 
Smith (Irma) v. Brown, 10 Vet. App. 330, 332 (1997).  

The Board's April 1995 decision found that its earlier 
decision, dated in September 1987, was final; the evidence 
submitted since the September 1987 denial was new and 
material; the claim for entitlement to service connection for 
an acquired psychiatric disorder was reopened; and the issue 
of entitlement to service connection for an acquired disorder 
was remanded to the RO for development.  The finding that new 
and material evidence had been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder 
constitutes a decision of the Board as to that issue.  The 
remand portion of the Board's April 1995 decision constitutes 
a preliminary order.  

After completion of the Board's remand instructions, the RO, 
in June 1999, denied the veteran's claim and he pursued his 
appeal.  In January 2000, the Board denied the veteran's 
claim on the basis that a psychiatric disorder existed prior 
to and was not aggravated by his active duty service.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a March 2001 order, the Court granted the Secretary's 
Motion for Remand of the Board's January 2000 decision and to 
Stay Further Proceedings.  Pursuant to the actions in the 
Motion, the Court vacated the Board's January 2000 decision 
that denied the veteran's claim for service connection for an 
acquired psychiatric disorder and remanded the matter to the 
Board for issuance of a readjudication decision that takes 
into consideration and is in compliance with the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  

The case was returned to the Board.  In May 2002, the Board 
denied the veteran's claim on the basis that there is clear 
and unmistakable evidence that the veteran's psychiatric 
disorder existed prior to his active military service, but 
was not aggravated during his active military service.  The 
veteran appealed this decision to the Court.  

In a January 2003 order, the Court granted the parties' Joint 
Motion for Remand of the Board's May 2002 decision and to 
Stay Further Proceedings.  Pursuant to the actions in the 
Joint Motion, the Court vacated the Board's May 2002 decision 
that denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder and remanded 
the matter to the Board for issuance of a readjudication 
decision that takes into consideration and is in compliance 
with the Veterans' Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (VCAA).  


REMAND

In the May 2002 decision, the Board found that the VCAA was 
applicable to the veteran's claim and that he had been made 
aware of the VCAA's duty to notify provisions.  However, in 
the January 2003 Joint Motion, it was argued that the 
communication contained in the veteran's record did not 
satisfy the standard erected by the VCAA, namely, VA failed 
to inform the veteran which evidence VA will seek to provide 
and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Fed. App. 183, 187 (2002) (decided 
subsequent to the Board's May 2002 decision).  

The Joint Motion also argued that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's reopening of a claim for service-connected 
benefits.  Specifically, VA failed to discuss the requirement 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (also decided 
subsequent to the Board's May 2002 decision).  Hence, because 
VA failed to discuss the notice requirement, VA did not 
consider all applicable provisions of law and provide an 
adequate statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

The Joint Motion noted that the Board's May 2002 decision 
cited to the November 1991 and January 1993 Statements of the 
Case, and the April 1993 and July 1999 Supplemental 
Statements of the Case; however, the Board failed to indicate 
if, or how, those documents notified the veteran of who was 
responsible for obtaining the evidence necessary to 
substantiate his claim.  Further, the Joint Motion argued 
that the veteran was not advised of the evidence necessary to 
substantiate his claim or which evidence he would be 
responsible for providing and which evidence VA would seek to 
obtain.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2000) and 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




